DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 18, the claim, which is a method claim, recites, “further comprising a phase controller configured to periodically switch the phase of the first laser with respect to the second laser”.  However, it is unclear why a system element, on its own, is being set forth as a further limitation of a method claim without any method steps being recited after “further comprising”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (2007/0133003) in view of Kong et al (CN 107843248).
Regarding claim 1, Sanders (Fig. 1) discloses a system comprising: an optical resonator 24; at least one laser source 12, 14 configured to launch a first laser for propagating within the optical resonator in a first direction laser 12 is a CCW laser as per paragraph 0021) and launch a second laser for propagating within the optical resonator in a second direction that is opposite to the first direction (laser 14 is a CW laser as per paragraph 0021), wherein the first laser is emitted by the at least one laser source at a first launch frequency (laser 12 is tuned to a frequency f0) and the second laser is emitted by the at least one laser source at a second launch frequency (laser 14 is tuned to a frequency f0 + Δf); and at least one return path 30, 32 that injects first feedback, associated with the first laser (light from the laser 12 passes through the resonator in a CCW direction is detected by photodetector 18, passes to a resonator detector 34 
Sanders, however, fails to disclose that this feedback is an optical feedback.
Kong (Fig. 2) discloses a self-injection locking resonance optical gyroscope.  Here, light from a first laser LD1 is sent through a gyro cavity RRC; after being coupled out of the cavity at coupler C2, the light is then passed through coupler C3 and is injected as an optical feedback into Cir1 to stabilize the frequency of source LD1.  This locks the frequency of light source LD1 to the clockwise resonance frequency of the passive cavity ring resonator.  A similar process occurs with light source LD2 (see the last paragraph of the provided English translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electronic feedback path of Sanders for an optical feedback path as taught by Kong, the motivation being that the optical feedback technique taught by Kong simplifies operation by not requiring modulation signal generators and removes the need to additionally achieve stabilization in an electrical manner (see Kong abstract).

 As for claim 9, Sanders discloses that the photodetectors 16, 18 act as rate detectors that detect a rate of rotation based on a beat frequency of the first and second lasers (see paragraph 0023).
As for claim 10, the combination of Sanders and Kong discloses that the return path comprises an optical fiber (inherent by the disclosure of single mode fiber couplers in the third from last paragraph of the translation of Kong).
Regarding claim 11, Sanders (Fig. 1) discloses a method comprising: generating a first laser at a first launch frequency f0 from at least one laser source 12 (see paragraph 0021); generating a second laser at a second launch frequency f0 + Δf from the at least one laser source 14 (see paragraph 0021); coupling the first laser into an optical resonator 24 in a first direction of propagation within the optical resonator (laser 12 is a CCW laser as per paragraph 0021), wherein the optical resonator provides a first feedback associated with the first direction at a first resonance frequency (light from the laser 12 passes through the resonator in a CCW direction is detected by photodetector 18, passes to a resonator detector 34 via path 30 and servo 36 which is used to lock the frequency of laser 12; see paragraph 0028); coupling the second laser into the optical resonator in a second direction of propagation within the optical resonator that is opposite to the first direction (light from laser 14 is a CW laser as per paragraph 0021), wherein the optical resonator provides a second feedback associated with the second direction at a second resonance frequency (light from the laser 14 passes through the resonator in a CW direction is detected by photodetector 16, passes to a resonator detector 38 via path 32 and servo 35 which is used to lock the frequency of laser 14; see paragraph 0028); and injecting the first feedback and 
Sanders, however, fails to disclose providing optical feedback.
Kong (Fig. 2) discloses a self-injection locking resonance optical gyroscope and method.  Here, light from a first laser LD1 is sent through a gyro cavity RRC; after being coupled out of the cavity at coupler C2, the light is then passed through coupler C3 and is injected as an optical feedback into Cir1 to stabilize the frequency of source LD1.  This locks the frequency of light source LD1 to the clockwise resonance frequency of the passive cavity ring resonator.  A similar process occurs with light source LD2 (see the last paragraph of the provided English translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electronic feedback of Sanders for an optical feedback as taught by Kong, the motivation being that the optical feedback technique taught by Kong simplifies operation by not requiring modulation signal generators and removes the need to additionally achieve stabilization in an electrical manner (see Kong abstract).
As for claim 13, Sanders discloses generating the first laser at a first laser source 12 and generating the second laser at a second laser source 14.
As for claim 17, Sanders discloses that the first and second lasers are coupled into the optical resonators in one of the first and second directions based on a phase of the first laser with respect to the second laser  (see paragraph 0024).

 Regarding claim 20, Sanders (Fig. 1) discloses a system comprising: an optical resonator 24; at least one laser source 12, 14 configured to launch a first laser for propagating within the optical resonator in a first direction laser 12 is a CCW laser as per paragraph 0021) and launch a second laser for propagating within the optical resonator in a second direction that is opposite to the first direction (laser 14 is a CW laser as per paragraph 0021), wherein the first laser is emitted by the at least one laser source at a first launch frequency (laser 12 is tuned to a frequency f0) and the second laser is emitted by the at least one laser source at a second launch frequency (laser 14 is tuned to a frequency f0 + Δf); at least one return path 30, 32 that injects first feedback, associated with the first laser (light from the laser 12 passes through the resonator in a CCW direction is detected by photodetector 18, passes to a resonator detector 34 via path 30 and servo 36 which is used to lock the frequency of laser 12; see paragraph 0028), and a second feedback, associated with the second laser, from the optical resonator into the at least one laser source (light from the laser 14 passes through the resonator in a CW direction is detected by photodetector 16, passes to a resonator detector 38 via path 32 and servo 35 which is used to lock the frequency of laser 14; see paragraph 0028), wherein the first optical feedback locks the first launch frequency to a first resonance frequency of the optical resonator and the second optical feedback locks the second launch frequency to a second resonance frequency of the optical resonator (see paragraph 0028 – “The CW resonance tracking loop 30 locks the CW laser 12 onto a CW resonance frequency of the resonator 25, and the CCW resonance tracking loop 32 locks the CCW laser 14 onto a CCW resonance frequency of the resonator 25”); and a rate detector that detects a rate of rotation based on a beat frequency of the first laser and the second 
Sanders, however, fails to disclose that this feedback is an optical feedback.
Kong (Fig. 2) discloses a self-injection locking resonance optical gyroscope.  Here, light from a first laser LD1 is sent through a gyro cavity RRC; after being coupled out of the cavity at coupler C2, the light is then passed through coupler C3 and is injected as an optical feedback into Cir1 to stabilize the frequency of source LD1.  This locks the frequency of light source LD1 to the clockwise resonance frequency of the passive cavity ring resonator.  A similar process occurs with light source LD2 (see the last paragraph of the provided English translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electronic feedback path of Sanders for an optical feedback path as taught by Kong, the motivation being that the optical feedback technique taught by Kong simplifies operation by not requiring modulation signal generators and removes the need to additionally achieve stabilization in an electrical manner (see Kong abstract).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (2007/0133003) in view of Kong et al (CN 107843248) and in further view of Masuda et al (2009/0232172).
As for claims 2 and 12, the combination of Sanders and Kong, as set forth above regarding claims 1 and 11, discloses that the first laser is at a first longitudinal mode and the second laser is at a second longitudinal mode (see paragraph 0010 – the CW frequency is at one longitudinal mode and the CCW frequency is at another longitudinal mode).

Masuda, in a laser frequency stabilizing device and method, discloses using a single laser light producer that can emits light that contains a first and second longitudinal mode having different wavelengths (see Masuda abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pair of lasers of Sanders and Kong for a single laser of Masuda, the motivation being that using a single laser that can perform the same function (different frequencies, different longitudinal modes) than the originally disclosed pair of lasers will simplify construction and operation of the device due to the use of only a single laser versus a pair of laser sources while reducing costs (see paragraph 0009 of Masuda).
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (2007/0133003) in view of Kong et al (CN 107843248) and in further view of Nagata et al (JP 2000-171261).
As for claims 4 and 14, the combination of Sanders and Kong discloses the claimed invention as set forth above regarding claims 3 and 13, but fails to disclose that the first laser source is a first stimulated Brillouin scattering (SBS) laser source and the second laser source is a second SBS laser source.
Nagata, in a fiber optic gyroscope, discloses the use of a stimulated Brillouin scattering laser in a gyroscope (see paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser sources of Sanders and Kong for an SBS laser as taught by Nagata, the motivation being that such a laser used in a gyro can be automatically oscillated (see paragraph 0005 of Nagata).
As for claims 5 and 15, the combination of Sanders, Kong, and Nagata further teaches using a pumping source for any SBS laser (see paragraph 0006 of Nagata).
As for claims 6 and 16, upon the substitution of the SBS laser of Nagata for the lasers of Sanders and Kong, it follows that the return path taught by Kong would couple the first optical feedback to the first SBS laser source and the second return path taught by Kong would couple the second optical feedback into the second SBS laser source (see the above discussion of claims 1 and 11).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, further comprising an unbalanced interferometer that separates the first laser and the second laser and then couples the first laser and the second laser into the optical resonator in one of the first direction and the second direction based on a delay time in an arm of the unbalanced interferometer, in combination with the rest of the limitations of the above claim.
	As to claim 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of 18, further comprising providing a phase controller configured to periodically switch the phase of the first laser with respect to the second laser, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “New interferometric fiber-optic gyroscope with amplified optical feedback” by Shi et al. discloses a fiber optic gyroscope with amplified optical feedback (see Fig. 1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 4, 2022